DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1, and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al(Taguchi).
  -- In considering claim 1, the claimed subject matter that is met by Taguchi et al (Taguchi) includes:
	1) the first agent configured to acquire information on a driving attribute of a first driver in a first vehicle is met by the vehicle behavior prediction unit(16a) of vehicle A, which calculates a history of information concerning vehicle data of vehicle A(see: sec[oo33]),and wherein a driver’s preference is factored in to the prediction. For example, a driver’s inhibitions against changing lanes;
	2) the second agent configured to notify a second driver in a second vehicle about driving assistance information derived based on the information on the driving attribute of the first driver acquired by the first agent is met by the vehicle behavior prediction unit(16a) of Vehicle B, which obtains the history information of vehicle A, and alters its intended cruise control plans, based on receiving driving intention information from vehicle A(see: sec[oo51]).  Although 
	Although Taguchi does not specifically teach separate attribute acquisition unit configured to acquire a driving tendency, Taguchi does teach that the behavior prediction unit(16a) determining driving attributes so as to determine driving tendencies.  Furthermore, one of ordinary skill would have recognized that levels of gentleness would have been readily determined by the tendencies, since the tendencies would have been determined by the driving history from the prediction unit.
  -- With regards to claim 3,
	1) the second agent being configured to notify the second driver about the driving assistance information derived based on a traveling schedule of the first driver, the Traveling schedule of the first driver being estimated from the information on the driving attribute of the first driver is met by the all in group behavior prediction correcting unit(18a), which receives cruise control plans from other nearby vehicles, and provides behavior prediction correction, based on the received cruise control plans from the other vehicles, such that cruise control plans are corrected, so as to eliminate problematic points that may occur, based on vehicle overlap in traveling schedules between the vehicles(see: secs[0034-0036]).
  -- With regards to claim 4,
	1) the first agent being configured to identify information on future driving of the first driver, and the second agent being configured to notify the second driver about the driving assistance information derived based on the driving attribute of the first driver identified by the first agent and on the information on the future driving of the first driver is met by the in 
including history, and driver’s preference information(see: sec[oo33]), and thereby prepares a behavior plan appropriate for the driver, so that the vehicle is operated in a manner appropriate for cruise assist devices based on information received about drivers of other nearby vehicles(see: secs[0073-0075]).
  -- With regards to claim 5,
	1) the information on the driving attribute of the first driver including a plurality of types of parameters, and the second agent is configured to derive the driving assistance information based on at least one of the plurality of types of parameters is met by the history and driver preference information of any particular driver, of any particular vehicle in the system, including driver’s preferences, such as inhibitions on lane changing, along with speed, acceleration, etc(see: sec[oo33]);
	2) notify the second driver about the driving assistance information is met by this information being utilized to provide information to drivers of other vehicles so as to alert the other drivers for the purpose of ensuring that the vehicle cruise assist devices are operated in an appropriate manner, based on information received from other drivers of other vehicles(see: secs[0073-0075]).
  -- With regards to claim 6,
	1) the information on the driving attribute of the first driver being updated by an action of the first driver responsive to the driving assistance information provided from the first agent is met by the history information of the driver, including driver’s preference being included in information forwarded in the 
  -- Claims 7-9 recites subject matter that is met as discussed in claims 1 and 2 above, as well as:
	1) sending the information on the driving attribute of the first driver to the second agent in such a way that the second agent can receive the information(claim 9) is met by the information pertaining to driving attributes being sent in cruise control plans based on driver modes formed in advance based on the tendencies in the cruising manner of each vehicle(see: sec[oo33, lines 28-30)] between vehicles, using vehicle-to-vehicle communications(see: sec[0035]).
  -- Claim 10 recites a method that is met as discussed in the apparatus of claims 1-2 above(see: secs[0033-0035]).
  -- Claim 11 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the first and second agents mounted in respective first and second vehicles is met by the units(16a) which are both provided in each of vehicles A and B, and have identical operation.
Claim Rejections - 35 USC § 103
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al(Taguchi) in view of Hovestadt et al(Hovestadt).
  -- Claim 2 recites subject matter that is met by Taguchi as discussed in claim 1 above, except for:
	1) the first agent being configured to generate the information on the driving attribute of the first driver based on a speech of the first driver.

	Since the use of speech for generating driving attribute data is well known, as taught by Hovestadt, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the speech recognition unit(752) of Hovestadt, into the system of Taguchi, for inputting driving attribute information via speech, since this would have facilitated input of driver commands which would have readily identified driver preferences, such as inhibition of changing lanes, as already desired by Taguchi and discussed above.
REMARKS:
Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) “Applicant respectfully submits that Taguchi fails to expressly or inherently disclose or make obvious the features of independent claim 1………..Based on the foregoing, Applicant respectfully submits that independent claims 1,7,8,9 and 10 and all claims that depend thereon, can no longer be rejected as anticipated by or obvious in view of Taguchi.”
	As discussed in the interview with applicant’s representative dated 9/15/2020, the examiner deemed that applicant’s arguments are not deemed persuasive, with 
	In view of this, applicant’s argument is not deemed persuasive
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687